Citation Nr: 0713186	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  00-18  910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for sinusitis, including 
the question of whether a disorder preexisting military 
service was aggravated by such service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel





INTRODUCTION

The veteran had active service from November 1989 to December 
1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the benefit sought on 
appeal.  The Board returned the case for additional 
development in November 2003 and September 2005.  The case 
has been returned for further appellate review.


FINDING OF FACT

1.  The veteran is presumed to have been in sound physical 
condition at the time she entered active military duty.  

2.  Sinusitis was not incurred in or aggravated by any 
incident of active military service.


CONCLUSION OF LAW

A grant of service connection for sinusitis is not 
appropriate.  38 U.S.C.A. §§ 1110, 1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).

The law provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits; advise 
the claimant of the allocation of  responsibility for 
obtaining such evidence; and that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The law specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  

This advice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).   

The law also provides that the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary, as further defined by statute, to make a decision 
on the claim.  38 U.S.C.A. § 5103A. 

Subsequent to the March 2000 receipt of the claim, the 
claimant was so advised of these matters by letter dated in 
March 2001, subsequent to the then-recent enactment of the 
VCAA.  The veteran was also advised of the status of her 
claim, and the need for further substantiating evidence by 
letter forwarded to her at her correct address in January 
2005.  Although the claim had been remanded in November 2003 
to enable the RO to obtain the veteran's medical records from 
the VA Medical Center in Shreveport, Louisiana; the 
University of Mississippi Medical Center and the Rankin 
Medical Center, the records from these medical care providers 
have been received.  38 U.S.C.A.§ 5103A (a),(b) and (c).  The 
RO conducted a readjudication of the claim and advised the 
claim through a Supplemental Statement of the Case dated in 
November 2006.     

In February 2001 and January 2003, VA conducted necessary 
medical inquiry in an effort to substantiate the claim.  38 
U.S.C.A.§ 5103A (d).  The veteran was afforded a VA medical 
examination in conducted by a physician who reviewed the 
veteran's claims folder and rendered a relevant opinion as to 
the etiology of the veteran's current disorder.  Further 
opinions are not needed in this case because there is 
sufficient medical evidence to decide the claims.

In Dingess v. Nicholson, 19 Vet. app. 473 (2006), it was held 
that VA must also provide notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Although the RO did not 
advise the claimant of such information, because the claim of 
service connection is being denied, the questions of an 
appropriately assigned evaluation and the effective date for 
a grant of service connection are not relevant.  

Thus, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Given the extensive development 
undertaken by the RO and the fact that the veteran has 
pointed to no other evidence which has not been obtained, the 
Board finds that the record is ready for appellate review.  

The veteran contends that she incurred or aggravated a pre-
existing sinusitis disorder as a result of her military 
service.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

The law provides that service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  The resolution 
of this issue must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

The law provides that a veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto. 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).  However, a recorded "history 
of" a disorder, in and of itself is not sufficient to 
constitute a "noting" under  38 C.F.R. § 3.304(b).  Such a 
notation may, however, be considered in the determination of 
whether clear and unmistakable evidence exists to rebut the 
presumption of soundness.  See Crowe v. Brown, 7 Vet. App. 
238, 245 (1994). 

The veteran's pre-service entrance physical examination 
medical history questionnaire dated July 10, 1989 reflects 
that she reported she then had, or once had sinusitis.  
However, the military medical examiner observed that the 
symptom was attributed to "pollen (which) causes nasal 
congestion and sneezing."  The separate report of clinical 
medical examination indicates that the veteran's sinuses 
were normal upon clinical examination.  

Although records generated by the E.A. Conway Memorial 
Hospital indicate that the veteran was treated at times 
between November 1986 through June 1989 for "breathing 
problems," she was not diagnosed as having chronic 
sinusitis.  

Thus, the veteran appears to have complained of prior sinus-
related complaints at the time she entered active military 
duty, which does not constitute a "noting" within the 
meaning of the applicable law.  She is therefore presumed to 
have been in sound physical condition at the time she began 
her military service, and the issue thus becomes whether 
there is competent evidence that her initial diagnosis of 
chronic sinusitis in September 1996 and continuing 
thereafter was caused by any incident of military service.  

While on active duty, the veteran was treated for colds, and 
what were listed on a medical "temporary problem" list as 
"sinus problems" in March and April 1990.  However, at the 
time she was discharged from active military duty, the 
veteran underwent a separation physical examination, and she 
specifically denied then having, or ever having had, 
sinusitis.  As it was at the time of her service entrance, 
the report of clinical examination indicates that no sinus 
abnormalities were found.  Because the medical report was 
generated for the specific purpose of ascertaining her then-
physical state, it is highly probative as it is akin to a 
statement of diagnosis and treatment, which enjoys a high 
degree of probative value in the law.  Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (Observing that although formal rules 
of evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision). 

Medical records indicate that the veteran was diagnosed with 
chronic sinusitis in September 1996, and was thereafter 
treated by various medical care providers including VA.  
However, no competent medical provider indicated in the 
treatment records that her disorder had its onset as a 
result of military service.  Indeed, in a January 2003 VA 
medical examination report, the examiner found that the 
disorder was not caused by military service.

There is no competent medical evidence in support of the 
claim.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
Although the veteran maintains that the disorder was incurred 
in service, her theory regarding this linkage is not 
competent evidence.  It is well-established that  laypersons, 
such as the veteran, are not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

The appeal is accordingly denied.


ORDER

Service connection for sinusitis is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


